Peters, C. J.
There are differences between the parties as to the construction of certain correspondence between them con*29cerning the salo and delivery of amounts of white lead, and a resort was had to the testimony of experts in the trade to ascertain the meaning of certain short expressions and abbreviations in the correspondence which would not explain themselves.
The defendants expecting the arrival of the plaintiffs’ agent, with whom they were to make more definite terms, telegraphed the plaintiffs in these words, “Will you protect and guarantee us on lead until your agent gets here? we are offered inducements.” The answer was “yes.”
The plaintiffs contend that this meant that, until other arrangement should be personally made by the agent, the lead forwarded should be priced as cheaply as the same article was sold by them to any one else, while the defendants’ construction is that the price should be as low as any other party would have sold the same thing to them. We are satisfied that the meaning of the expression was that the plaintiffs would sell as low as the most favorable market price at the time. Other sales or offers which were exceptionally low for special reasons, not representing or reflecting fair market price, wordd not govern. Offers have not the force of sales. We are further satisfied that plaintiffs’ prices were not an overcharge, but fair and reasonably low.
There is a difference as to how long the contract before named would continrre in case the agent did not arrive according to the anticipation of the parties. He failed to go to Bangor where the defendants resided. We see no materiality in this minor issue, discussed on briefs of counsel, inasmuch as the parties, in the absence of the agent, settled the terms of the contract by letters between themselves.
But the meaning of this, lastly made contract, is in contention. The defendants contend that the bargain was for lead “5J, less 2i, 60 days,” or, in other -words, that the lead was to be 5 J- cents per pound, with 2J per cent, discount on the price if paid in 60 days, with interest after that time; while the plaintiffs more correctly contend, we think, from the testimony of the business experts, that the contract was cents per pound, with 2i per cent, discount if paid in fifteen days, otherwise in 60 days without discount.
*30Iii our opinion, after careful scrutiny of the rather uncertain and indefinite evidence, on the question of damages, the defendants had some cause of complaint for tardy deliveries that caused them some additional expense in the business, which, as nearly as the same can be estimated or computed, should reduce plaintiffs’ claim from $65 to $30. Judgment for that amount to be entered for plaintiffs.

Judgment for plaintiffs.

Daneorth, Libbey, Emery, Foster and Haskell, JJ., concurred. ■